Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 12, 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over US 20160300022 A1 to Fung et al. (hereinafter ‘Fung’), (provided in the IDS filed 12/29/2020) in view of US 20200015905 A1 to Scheib et al. (hereinafter ‘Scheib’), further in view of US 20200129056 A1 to Soma.

Regarding claim 1, Fung teaches a phacoemulsification surgical system (para [0011], [0046], fig. 68), comprising: 
a surgical console comprising at least one hardware processor and at least one memory (para [0047], [0069], 130 of fig. 68); 
a display (para [0048]); 
an input device (para [0031], [0053], [0060]); and 
a surgical instrument (para [0026], [0052]: hand piece); 
wherein the display, the input device, and the surgical instrument are communicatively coupled to the surgical console (para [0011], [0021], [0008], fig.68);
wherein at least one real-time image or real-time video is captured by a camera communicatively coupled with the surgical console (para [0046], fig. 68: video camera).
Fung further teaches displaying captured video delivered to the display via the surgical console responsive to the input device (para [0032], [0046]-[0048], [0057]).
However, Fung teaches in para [0032] displaying ‘recorded’ video and so does not explicitly teach displaying the at least one real-time image or real-time as claimed, nor does Fung explicitly teach wherein the feed is displayed in response to a condition of the surgical instrument.
However, in analogous art it is known from Scheib wherein at least one real-time image or real-time video captured by a camera communicatively coupled with the surgical console is delivered to the display via the surgical console in response to at least one of a position of the input device and/or various additional data/information to the clinician intraoperatively,” and para [0214]: “The views and/or portions thereof in FIGS. 29-31 can be toggled on or off”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Fung in view of the above teachings of Scheib to allow the clinician(s) to view the surgical site and/or one or more portions thereof on one or more displays such as a monitor. Also, the display(s) can be local and/or remote to a surgical theater (Scheib, para [0002]).
However, the combination of Fung and Scheib fails to explicitly teach the feature wherein at least one real-time image or real-time video captured by a camera communicatively coupled with the surgical console is delivered to the display via the surgical console in response to a condition of the surgical instrument.
However, in analogous art, Soma discloses wherein at least one real-time image or real-time video captured by a camera communicatively coupled with the surgical console is delivered to the display via the surgical console in response to a condition of the surgical instrument (par. [0141]‐[0142], fig. 12: in response to the marker portion of the surgical tool being detected as in step St107 of Fig. 12; par. [0143]‐[0145], figs. 15‐16: two real‐time images from cameras are acquired upon the detection, thus the images are real‐time images; also par. [0063]‐[0064]: describe a camera provides a front image and another camera provides tomographic image, upon which position and attitude information of surgical tool are superimposed and displayed on a display unit 5).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Fung and Scheib in view of the above teachings of Soma because Fung, Scheib and Soma pertain to the art of surgical visualization systems, and thus one would look to the other for obvious variations or improvements to their teachings, and because causing the display unit to display the front image and the tomographic image on which the position or attitude information of the surgical tool is superimposed can improve surgical operation accuracy (Soma, par. [0002], [0145]).

Regarding claim 2, Fung teaches wherein the display comprises a graphical user interface comprising a plurality of panels (para [0048], fig. 5).

Regarding claim 3, Fung teaches wherein at least one of the plurality of panels comprises a video feed panel (para [0032]: “a user terminal application may support multiple views simultaneously on the same screen”; para [0048]: “The user terminal, SMC, and phaco system may also comprise a display for viewing visual output”).

Regarding claim 4, Fung teaches wherein at least one of the plurality of panels displays surgical parameters (para [0052], [0064], figs. 5, 71-79).

Regarding claim 5, Fung teaches wherein the surgical parameters comprise one or more of: set points for vacuum/power/flow, real-time values of vacuum/power/flow, surgical modes, bottle height, balanced salt solution (BSS) usage, continuous irrigation, and effective phaco time (EPT) (para [0052], [0064], figs. 5, 71-79).

Regarding claim 6, Fung teaches wherein the display comprises a touchscreen device (fig. 56: “touch screen calibration”).

Regarding claim 7, Fung teaches wherein the input device comprises a foot pedal (para [0031]).

Regarding claim 8, Fung teaches wherein the surgical instrument comprises a phacoemulsification handpiece (para [0003], [0026], [0052]: hand piece).

Regarding claim 9, Fung teaches wherein the camera is attached to a surgical microscope (para [0005], [0032]:”operating room data may include a video recording of a view of the operational field under a microscope during the procedure”).

Regarding claim 12, modified Fung teaches the surgical system of claim 3, and Scheib further teaches wherein the video feed panel is overlaid on the plurality of panels as a picture-in-picture panel (para [0200] and fig. 26: the video feed panel is overlaid on the plurality of panels as a picture-in-picture panel).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Fung in view of the above teachings of Scheib to allow the clinician(s) to view the surgical site and/or one or more portions thereof on one or more displays such as a monitor and to simultaneously view additional information panels pertaining to certain dimensions and/or relative distances which can be difficult to ascertain with the naked eye (Scheib, para [0002], [0090]-[0093]).

Regarding claim 14, modified Fung discloses the surgical system of claim 1, and Scheib further discloses wherein at least one attribute of the at least one image or video selected from the group consisting of size, location, visibility, color, and contrast is controlled responsive to the input device. (para [0263]: a visibility parameter of the displayed image is responsive to user input).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Fung further in view of the above teachings of Scheib for the recognizable benefit of enabling the clinician(s) to view the most useful image.

Regarding claim 15, Fung teaches wherein the at least one image or video captured by the camera is recorded onto a memory for subsequent retrieval (para [0031]: “invoke the recording functions of the SMC”; para [0036]: “the server may be arranged to interface with one or more user email systems/accounts, and may be used to email SMC recorded videos to interested parties”).

Claims 10-11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Scheib and Soma, further in view of US 20210035536 A1 to Frederick et al. (hereinafter ‘Frederick’).

Regarding claim 10, modified Fung discloses the surgical system of claim 3, wherein the video feed panel shows a video feed detected by the surgical system (Fung, para [0008], [0011], [0031]-[0033], [0048]; also Scheib para [0222]-[0223]).
The motivation to combine the references has been discussed in claim 1 above.
However, the combination of Fung, Scheib and Soma does not explicitly disclose wherein the video feed is displayed in response to a video feed being detected by the surgical system and the video feed panel is hidden in response to no video feed being detected by the surgical system. 
However, in analogous art of video display, it is known from Frederick wherein the video feed is displayed in response to a video feed being detected by the 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination and surgical system of Fung, Scheib and Soma further in view of the above teachings of Frederick to improve ease of use by automatically configuring the display of video images on the screen (Frederick, para [0010]). 

Regarding claim 11, the surgical system of claim 11 is rejected along the same rationale as per the rejection of claim 10.

Regarding claim 13, modified Fung discloses the surgical system of claim 12, but fails to explicitly disclose wherein the video feed takes up about one quarter of the available display space.
However, in analogous art of video display, it is known from Frederick wherein the video feed takes up about one quarter of the available display space (para [0025]-[0026]: “The OSD menu may include an option for adjusting the position or size of the video signals” therefore adjusting the size of a video feed to about one quarter of the screen would be an obvious use).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the combination and surgical system of Fung-Scheib-Soma further in view of the above teachings of Frederick to improve the user experience by enabling resizing of a video feed in order to, for example, compare two images side by side (Frederick, para [0010]).

Claims 16-17, 19-20, 22 and 24 rejected under 35 U.S.C. 103 as being unpatentable over US 20200015905 A1 to Scheib et al. (hereinafter ‘Scheib’) in view of US 20200129056 A1 to Soma.

Regarding claim 16, Scheib discloses method for viewing a surgery, comprising: providing, on an electronic display, a live video feed of a surgical procedure (para [0222]-[0223]: a monitor configured to display a video feed of the surgical site in real-time); and controlling the video feed with an input device (para [0263]: the displayed image is responsive to user input); wherein the display and the input device are communicatively coupled with a surgical console comprising a surgical instrument (para [0180]: the visualization images/information can be displayed in a robotic console); wherein the video feed comprises only a portion of the display (para [0200] and fig. 26: the video feed panel is overlaid on a plurality of panels as a picture-in-picture); and displaying the video feed on at least a portion of the display in response to at least one of a position of the input device or a condition of the surgical instrument (para [0198]: “The display screen 1550 can be a video monitor, which provides a video feed of the surgical site and/or various additional data/information to the clinician intraoperatively,” and para [0214]: “The views and/or portions thereof in FIGS. 29-31 can be toggled on or off”).
However, Scheib fails to explicitly teach the feature wherein at least one real-time image or real-time video captured by a camera communicatively coupled with the surgical console is delivered to the display via the surgical console in response to a condition of the surgical instrument.
However, in analogous art, Soma discloses wherein at least one real-time image or real-time video captured by a camera communicatively coupled with the surgical console is delivered to the display via the surgical console in response to a condition of the surgical instrument (par. [0141]‐[0142], fig. 12: in response to the marker portion of the surgical tool being detected as in step St107 of Fig. 12; par. [0143]‐[0145], figs. 15‐16: two real‐time images from cameras are acquired upon the detection, thus the images are real‐time images; also par. [0063]‐[0064]: describe a camera provides a front image and another camera provides tomographic image, upon which position and attitude information of surgical tool are superimposed and displayed on a display unit 5).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Scheib in view of the above teachings of Soma because both Scheib and Soma pertain to the art of surgical visualization systems, and thus one would look to the other for obvious variations or improvements to their teachings, and because causing the display unit to display the front image and the tomographic image on which the position or attitude information of the surgical tool is superimposed can improve surgical operation accuracy (Soma, par. [0002], [0145]).

Regarding claim 17, Scheib discloses wherein the video feed consists of at least one attribute selected from the group consisting of size, location, visibility, color, and contrast is controlled responsive to the input device (para [0263]: a visibility parameter of the displayed image is responsive to user input).

Regarding claim 19, Scheib discloses wherein the video feed is provided by at least one camera in communication with the surgical console (para [0096] and fig. 1: “the surgical visualization system 100 includes an imaging system that includes an imaging device 120, such as a camera, for example, configured to provide real-time views of the surgical site”).

Regarding claim 20, Scheib discloses wherein the video feed is overlaid as a picture-in-picture panel on the display (para [0200] and fig. 26: the video feed panel is overlaid on the plurality of panels as a picture-in-picture panel).

Regarding claim 22, Scheib discloses wherein the controlling at least one attribute of the video feed with an input device is limited to predetermined display parameters (para [0263]: a visibility parameter of the displayed image is responsive to user input: “In various instances, visualization of an obscured critical structure, such as the bougie 2612, can be toggled on and off by a clinician. For example, the bougie 2612 can be depicted as a shadow in a default view and can be selectively removed from the display 2650 by a specific user input.” Note, therefore ‘toggling’ on or off the visualization effect may be considered as limited to predetermined display parameters).

Regarding claim 24, Scheib discloses wherein the display is a touchscreen device (para [0208]: “the input control can comprise one or more inputs, buttons, toggles, switches, and/or touch screens”).

Claims 18, 23, 25, 26 rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Soma, further in view of Fung. 

Regarding claim 18, modified Scheib discloses the method of claim 16, but fails to explicitly disclose wherein the input device comprises a footpedal.
However, in analogous art, it is known from Fung wherein the input device comprises a footpedal (para [0031]: “others may define the start of a procedure as when the surgeon presses a foot pedal”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Scheib in view of the above teachings of Fung in order to improve the ease of use by providing hands free input signal.

Regarding claim 23, modified Scheib discloses the method of claim 16, but fails to explicitly disclose wherein the display comprises information related to surgical parameters selected from the group consisting of vacuum flow, power, surgical mode, bottle height, balanced salt solution (BSS) usage, irrigation pressure, and effective phaco time (EPT). 
However, in analogous art, Fung teaches wherein the display comprises information related to surgical parameters selected from the group consisting of vacuum flow, power, surgical mode, bottle height, balanced salt solution (BSS) usage, irrigation pressure, and effective phaco time (EPT) (para [0052], [0064], figs. 5, 71-79).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of modified Scheib in view of the above teachings of Fung in order to improve practices in surgeries such as cataract, Lasik, laser cataract, glaucoma, etc. (Fung, para [0002]).

Regarding claim 25, modified Scheib discloses the method of claim 16, but fails to explicitly disclose wherein the surgical console is in communication with a phacoemulsification handpiece.
However, in analogous art, Fung teaches wherein the surgical console is in communication with a phacoemulsification handpiece (para [0003], [0026], [0052]: hand piece).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of modified Scheib in view of the above teachings of Fung in order to improve practices in surgeries such as cataract, Lasik, laser cataract, glaucoma, etc (Fung, para [0002]).

Regarding claim 26, modified Scheib discloses the method of claim 16, and Scheib further teaches recording the video feed (para [0206]: record live images and/or a video feed of the surgical site and convey the images/video to an imaging system and/or display screen/monitor), but Scheib fails to explicitly disclose storing the recorded feed for subsequent retrieval.
However, in analogous art, Fung teaches storing the recorded feed for subsequent retrieval (para [0031]: “invoke the recording functions of the SMC”; para [0036]: “the server may be arranged to interface with one or more user email systems/accounts, and may be used to email SMC recorded videos to interested parties”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of modified Scheib in view of the above teachings of Fung for the recognizable benefit of retaining video footage for subsequent teaching/legal purposes etc.

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Soma, further in view of Frederick 

Regarding claim 21, modified Scheib discloses the method of claim 16, but fails to explicitly disclose wherein the video feed takes up about one quarter of the available display space.
However, in analogous art of video display, it is known from Frederick wherein the video feed takes up about one quarter of the available display space (para [0025]-[0026]: “The OSD menu may include an option for adjusting the position or size of the video signals” therefore adjusting the size of a video feed to about one quarter of the screen would be an obvious use).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings and surgical system of modified Scheib in view of the above teachings of Frederick to improve the user experience by enabling resizing of a video feed in order to, for example, compare two images side by side (Frederick, para [0010]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484